COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 DANNY RICHARD RIVERS, JR.,                    §
                                                              No. 08-12-00145-CR
            Appellant,                         §
                                                                 Appeal from the
 v.                                            §
                                                                30th District Court
 THE STATE OF TEXAS,                           §
                                                            of Wichita County, Texas
            Appellee.                          §
                                                                 (TC#51,391-A)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF JULY, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.